Appeal by the defendant from a judgment of the Supreme Court, Queens County *410(McKay, J.), rendered March 22, 2001, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly disallowed two of his peremptory challenges. The determination of the Supreme Court that the challenges were a pretext for racial discrimination is supported by the record. The explanation of the defense counsel that one prospective juror would be preoccupied with her daughter’s upcoming party was contrary to what the juror had stated. Further, the defense counsel challenged another prospective juror on the basis that she was timid, but he did not challenge another soft-spoken juror (see People v Allen, 86 NY2d 101, 110). Thus, the People satisfied their burden of proving that the explanations given by the defense counsel were pretextual.
The defendant’s remaining contentions are either unpreserved for appellate review or lack merit. Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.